Citation Nr: 0124515	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome, claimed as jaw disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for TMJ 
syndrome and an eye disorder and also denied a compensable 
rating for a skin condition.  The veteran did not appeal the 
denial of his claim for an eye disorder.  He did appeal the 
denial of a compensable rating for his skin condition and was 
furnished a statement of the case on that issue in April 
2000.  At his hearing on appeal in October 2000, he stated 
that he was only seeking a compensable rating of 10 percent 
for his skin condition on appeal.  In March 2001, the veteran 
was advised that he had been awarded the requested 10 percent 
rating for his skin condition and that this was considered a 
full grant of the benefit he had sought on appeal.  The 
veteran has not indicated any dissatisfaction with the 10 
percent rating awarded by the RO.  Thus, the only issue 
properly before the Board at this time is that set out on the 
title page.  

FINDINGS OF FACT

1.  Service medical records are negative as to the presence 
of any jaw disorder to include TMJ syndrome during the 
veteran's period of service.  

2.  A jaw disorder to include TMJ syndrome was first shown 
present by competent medical evidence in the late 1990s, many 
years postservice.  

3.  A jaw disorder to include TMJ syndrome is not shown to be 
related to service.  



CONCLUSION OF LAW

TMJ syndrome claimed as a jaw disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In RO letters of May and July 1999, the veteran was advised 
of the nature and type of evidence necessary to support his 
claim and was asked to identify any such existing evidence.  
The veteran identified recent VA medical treatment records 
and these records were obtained by the RO.  The veteran did 
not identify any earlier treatment records either VA or 
private.  He was also furnished a statement of the case in 
April 2000 that listed the evidence considered, the 
applicable statutory and regulatory criteria and the reasons 
and bases for the denial of his claim.  The veteran had the 
opportunity to provide testimony at a hearing on appeal in 
October 2000 and was afforded a VA examination in conjunction 
with his claim in January 2001.  

The record shows that all pertinent medical evidence that has 
been identified by the veteran has been obtained and 
considered by the RO with the exception of records of service 
dental treatment alleged by the veteran.  Service dental 
records, which appear complete, contain no mention of the 
presence of TMJ during service.  The record also shows that 
the RO attempted to obtain the additional service dental 
records identified by the veteran, but the attempt was 
unsuccessful.  In March 2001, the RO was advised by the 
service department that no additional dental records of the 
veteran were available.  The veteran was advised of the 
status of his claim in a supplemental statement of the case 
issued in March 2001.  

While it has been argued by the veteran that there should be 
additional service dental records available showing treatment 
for TMJ syndrome, no such records are available.  Thus, after 
reviewing the record, the Board finds that there is no 
identified evidentiary or procedural development, including 
under the VCAA or its implementing regulations, that would 
possibly benefit the veteran in the prosecution of his claim.  
The Board finds that the duty to assist and notification 
requirements of the VCAA and its implementing regulations 
have been substantially satisfied.  Since the appellate 
record is complete, further development would not serve any 
useful purpose.  Further, as there is no additional evidence 
relevant to the issue at hand, the Board is able to proceed 
with review of the veteran's claim at this time without 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Service medical record, both medical and dental, are negative 
for any indication of the presence of TMJ or any jaw disorder 
during service.  Postservice records are also negative until 
the late 1990s, many years after service discharge.  

The veteran filed his original claim for service connection 
in December 1998.  Submitted in support of the claim was a 
treatment note of a private dentist, dated in October 1997, 
showing the veteran complained of his jaw locking.  A 
notation in June 1999 showed the veteran's jaw locked on wide 
opening.  The veteran's VA medical records for 1999 and 2000 
have also been obtained and added to the claims folder.  

At his hearing on appeal in October 2000, the veteran 
reported that his jaw locked during dental treatment while in 
service boot camp.  He stated that this was the only 
occurrence during service.  He also reported that on arriving 
at his next duty station he was offered an operation to 
correct the problem, but he refused.  He reported that 
currently the only time he was likely to have a jaw problem 
was when receiving dental treatment.  He reported that this 
happened if he had to keep his mouth wide open too long and 
that he avoided the problem by closing his mouth periodically 
during such treatment.  He also opined that since this 
problem first arose during service that service connection 
should be granted.  

On VA dental examination in January 2001, the veteran related 
his jaw problem back to service, but indicated that he had 
received no medical or dental treatment for this problem.  He 
reported being able to resolve the problem himself with 
relaxation and manipulation.  On examination it was noted 
that the veteran could fully open his mouth easily, but 
encountered difficulty closing when he reached the 28 
millimeters interincisal distance at which point the mandible 
"pops" superiorly and posteriorly to complete the closure.  
The examiner's assessment was TMJ syndrome-as likely as not 
related to his active duty service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Analysis

It is neither contended nor shown that the veteran served in 
combat.  Therefore, the Board finds the evidentiary standard 
for combat-related injuries under 38 U.S.C.A. § 1154(b) is 
not applicable in this case.  

Service records, both dental and medical, are negative as to 
the presence of any jaw disorder including TMJ syndrome 
during service.  There is also no competent medical evidence 
showing the presence of a jaw disorder or TMJ syndrome at any 
time proximate to service.  The first documented showing of 
any jaw problem was on private dental treatment in 1997, many 
years after service discharge.  

While the veteran seeks service connection for the claimed 
disability, he has neither furnished nor referenced any 
competent medical evidence tending to relate his current 
condition to service.  The Board has considered the veteran's 
contention and testimony that his condition arose in service; 
however, this is not documented in the service medical or 
dental records.  In fact, the presence of the condition is 
not documented until 1997 and the veteran has not identified 
any records that would establish any earlier presence.  The 
Board has considered the veteran's attribution of the claimed 
disability to service, but note that as a layman, he is not 
competent to opine as to the etiology of the claimed 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only other evidence favorable to the veteran is the 
assessment of the VA examiner that the veteran's TMJ syndrome 
is as likely as not related to his active duty service.  
However, as noted above, the Board cannot accept the 
veteran's uncorroborated account of his service experiences.  
The Board is also not bound to accept opinions of physicians, 
or in this case dentists, who make their assessments many 
years following the veteran's separation from service, 
relying on history as related by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) [a medical diagnosis is only as credible 
as the history on which it is based].  The dental examiner 
referenced no service or postservice medical or dental 
evidence to support his assessment.  In the absence of any 
such medical or dental evidence, it is clear that the VA 
dental examiner based his assessment solely on the history 
provided by the veteran.  However, this is a history that is 
not supported by the evidentiary record and thus, is not 
accepted by the Board.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.  


ORDER

Service connection for TMJ syndrome, claimed as a jaw 
disability, is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

